UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A INFORMATION (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-12 Cutera Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: EXPLANATORY NOTE Commencing on June 5, 2012, Cutera Inc.(“Cutera”)sent the following communication to certain stockholders: Re: Cutera’s 2012 Annual Meeting of Stockholders — June 13, 2012 (“Annual Meeting”) Proposal 2- A Non-Binding Advisory Vote on the Approval of Executive Compensation (“Say on Pay”) Dear Stockholder: We are writing to ask for your support at the Annual Meeting with respect to Proposal 2, or Say on Pay. As you may be aware, Institutional Shareholder Services (“ISS”) has recommended a vote AGAINST this proposal for a few reasons: · In 2010, the Company cancelled underwater options held by the CEO and CFO and replaced them with new, at-the-money options · 2011 is the third year of consecutive negative one-, three- and five-year Total Stockholder Returns (“TSRs”) at the Company; and · A significant portion of CEO pay is not rigorously performance-based. We strongly disagree with ISS’s recommendation, which we believe was based on facts that were misunderstood and which does not adequately take into account the totality of the circumstances applicable to our situation. As a result, we ask that you vote FOR the approval of our executive compensation program. First ISS Criteria: Contrary to ISS’s understanding, in 2010 we did not cancel certain underwater options (i.e. with exercise prices below the then current value of our stock) and grant new options to the CEO and CFO in lieu of the cancellation. ISS incorrectly believes that the Compensation Committee of Cutera’s Board of Directors granted our President and Chief Executive Officer ─ Mr. Kevin P Connors – and EVP and Chief Financial Officer – Mr. Ronald J. Santilli ─ new options in 2010 in lieu of the cancellation of certain underwater option grants. (a) In 2010 our Compensation Committee approved annual, merit stock options consistent with our historical practices as shown in the table below: -2- Year Number of Stock Options Granted Mr. Connors Mr. Santilli (b) In determining the 2010 stock option grants, the Company did not request or require the executive officers to return underwater options, i.e. there was not a quid pro quo for returning the underwater stock options. (c) Rather, our CEO and CFO voluntarily surrendered 95,000 and 57,000, respectively, of underwater stock options to benefit the Company and its stockholders by reducing the stock-based compensation expense associated with these underwater options and to reduce the total stockholder overhang (i.e. shares subject to outstanding awards that could potentially be exercised and sold at a future time in certain circumstances, creating downward pressure on the price). (d) In 2010, our Compensation Committee granted Restricted Stock Units (“RSU”) to our executives for a number of reasons. These equity awards helped offset the significant decline in bonus payouts due to the economic down turn, reduced benefits resulting from the implementation of cost cutting measures andpromoted cash conservation.The table below showscompensation for Mr. Connors and Mr. Santilli, other than option-based compensation, for fiscal years 2008 through 2011: Name and Year Salary Bonus Restricted Stock Awards All Other Compensation Total Compensation Excluding Stock Options Kevin P. Connors $ $ $ $
